Citation Nr: 0515297	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  00-14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied entitlement 
to service connection for PTSD.  In October 2003, the Board 
remanded the veteran's appeal for further evidentiary 
development. 

Entitlement to service connection for PTSD was previously 
denied by the RO in a July 1991 rating decision.  This 
decision became final when not appealed.  38 U.S.C.A. § 7105 
(West 2002).  Thus, regardless of any RO action, the current 
claim may be considered on the merits only if new and 
material evidence has been submitted since the final July 
1991 rating decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).


FINDINGS OF FACT

1.  In a July 1991 rating decision, entitlement to service 
connection for PTSD was denied.  The veteran was provided 
notice of the denial and did not thereafter appeal.

2.  The evidence received since the July 1991 RO decision is 
new, it bears directly and substantially upon the specific 
matters under consideration, and it is so significant that it 
must be considered to decide fairly the merits of the claim 
of entitlement to service connection for PTSD.

3.  PTSD cannot be attributed to the appellant's military 
service in the absence of independently verifiable in-service 
stressful experiences.




CONCLUSIONS OF LAW

1.  Since a July 1991 rating decision the veteran has 
submitted new and material evidence sufficient to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  PTSD was not incurred or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In a May 2004 letter, VA notified the claimant that he was 
responsible to support his claim with appropriate evidence.  
He was also informed that VA would attempt to obtain all 
relevant evidence in the custody of any VA or private 
facility he identified.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physicians regarding treatment for PTSD, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also advised of the 
VCAA in the letter.  Further, the June 2000 statement of the 
case, the supplemental statements of the case, and/or the May 
2004 letter notified the veteran of the regulations governing 
claims to reopen and/or claims for service connection for 
PTSD.  In an April 1999 letter, the veteran was also asked to 
provide evidence which independently verifies his claimed 
stressors.  Therefore, the Board finds that the duty to 
notify the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, after VA asked the veteran if 
there was any information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence, the claimant reported he received treatment at the 
following VA Medical Centers:  Lyons, Coatesville, 
Philadelphia, Clarksburg, and Martinsburg.  VA and/or the 
appellant thereafter obtained and associated with the claim 
file these records and/or ascertained that no other records 
existed from any of these locations.  The record also 
includes an August 2003 reply from the Social Security 
Administration in which they reported that they did not have 
any records for the veteran.  In addition, the veteran was 
afforded VA examinations in October 1999 and February 2005.  

As to stressor development, the record includes the veteran's 
service medical records, service personnel records, an April 
1999 letter to the veteran that asked him for specific 
information regarding his in-service stressors so that they 
could be verified, several statements in support of claim 
from the veteran in which he identified his stressors, a 
Decision Review Officer conference report in which he 
identified additional evidence, an August 2001 reply from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) to the RO's September 2000 request for stressor 
verification, and the August 2002 reply to the RO's May 2002 
request for Morning Reports dated from December 1965 to March 
1966.  

The record also shows that the appellant was advised of what 
evidence VA had requested, received, and not received in the 
June 2000 statement of the case, the supplemental statements 
of the case, and in the May 2004 letter.

Accordingly, the Board finds that all available and 
identified medical records, and stressor development evidence 
has been obtained.  There is no indication that any pertinent 
evidence that is otherwise available was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

Finally, the record is remarkable for absence of any evidence 
of harm to the veteran because VA failed to provide an 
adequate VCAA notice until after the November 1999 rating 
decision.  Cf. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this respect, the veteran was given numerous 
opportunities to submit evidence after the RO notified him of 
what evidence was necessary to substantiate his claim, and 
the record shows that he filed and/or the RO obtained 
additional records, including the results from a February 
2005 VA examination.   Hence, the Board finds that the 
appellant was not prejudiced by VA's failure to issue a VCAA 
letter until after the November 1999 rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the veteran, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran contends that he has PTSD due to his service in 
the Republic of Vietnam.  In a July 1991 rating decision the 
original claim of entitlement to service connection for PTSD 
was denied because the record did not include a firm 
diagnosis of this disorder.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, those matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  The law in effect 
at the time the veteran filed his current application to 
reopen provided that "New and Material" evidence is 
evidence that has not been previously submitted, that is not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the matter 
on any basis, in this case, since the RO's July 1991 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claim folder since the final 
denial.  In this regard, this evidence includes, for the 
first time, a firm diagnosis of PTSD provided by the October 
1999 VA examiner.  As this evidence is so significant that it 
must be considered to fairly address the merits of the claim, 
the Board finds that the additional evidence is new and 
material.  38 C.F.R. § 3.156(a).  Hence, the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Because the RO has already considered the issue of 
entitlement to service connection on a de novo basis and 
because the appellant has had opportunity to address the 
merits of this claim, the Board may proceed with a final 
adjudication of the merits of the claim because there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

In this regard, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

A grant of service connection for PTSD requires (i) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), (ii) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) (2004) in turn require that a 
diagnosis of a mental disorder conform to the AMERICAN 
PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

As reported above, the veteran contends that he has PTSD that 
is attributable to stressful events he experienced while 
stationed in the Republic of Vietnam.  Specifically, he 
veteran provided written statements in which he indicated 
that he experienced the following stressors as a result of 
his service with the 82nd Amphibious Support Unit, from 
August 1965 to August 1966, at Cam Ranh Bay, Republic of 
Vietnam:

While on a beach, he was chased by enemy 
solders, passed out, and when he awoke he 
was alone.

On approximately August 28, 1965, his 
unit landed at night at Da Nang and came 
under enemy small arms and mortar fire.  
During this time he purportedly saw an 
enemy soldier dressed in black and/or 
green clothing and straw hat, and he 
blacked out while taking cover in a fox 
hole.

He was afraid while serving on guard 
duty.

While going on leave, he came under enemy 
fire while traveling from Cam Ranh Bay to 
Na Trang.

The veteran also reported at his March 2002 Decision Review 
Officer conference that because of the above blackouts he 
underwent psychiatric evaluation at some time from December 
1965 to March 1966 while still in the Republic of Vietnam.
 
Initially, the Board will look to see if the record contains 
any independently verifiable proof that any of the claimed 
inservice stressors actually occurred.  38 C.F.R. § 3.304(f).  
The occurrence of the claimed stressors must be supported by 
credible evidence.  Id.  As stated above, the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), provide that 
the evidence required to establish the occurrence of a 
recognizable stressor varies depending upon whether or not 
the veteran was engaged in combat with the enemy.  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

In this regard, personnel records reveal that the veteran was 
stationed in the Republic of Vietnam from August 1965 to 
August 1966 with the 82nd Transportation Company.

His service personnel records show that his military 
specialty while in the Republic of Vietnam was watercraft 
operator and his principal duty was marine engine repairman 
helper.  The veteran's awards included the National Defense 
Service Medal, Vietnam Service Medal, and the Vietnam 
Campaign Medal.  

His service medical records show that the veteran, in 
November 1966 (i.e., three months after his return from the 
Republic of Vietnam), was seen at the Troop Dispensary 
complaining of, among other things, nervousness.  No 
diagnosis was provided because he refused to complete some 
necessary paperwork and then left the dispensary without 
being seen.  Thereafter, his October 1967 separation 
examination was negative for any psychiatric complaints or 
diagnosis.  

Between June and August 1981, the veteran was hospitalized at 
a VA Medical Center for major depression.  A history of 
serving in Vietnam was noted but no in-service stressors were 
alleged.  The veteran's post service records further reveal 
treatment for other variously diagnosed psychiatric 
disorders, to include an October 1999 diagnosis of PTSD.

An August 1984 medical history noted the veteran's report 
that he had been shot at in Vietnam, and that he was having 
nightmares as a result. 

In October 2001, in reply to a VA request for information to 
verify the veteran's stressors, USASCRUR notified VA that 
they could not verify the stressors, and that further 
research required that the appellant provide additional 
information to include the full name of any casualty, 
together with that soldier's full unit designation.  

In August 2002, in reply to a request for Morning Reports 
dated from December 1965 to March 1966 in order to verify the 
veteran's claim that he underwent psychiatric evaluation 
while in Vietnam, the National Personnel Records Center 
reported that nothing in these records verified the 
appellant's claim.

As to whether the veteran saw combat, the Board notes that he 
did not receive any military citation that would demonstrate 
that he was engaged in combat with the enemy.  Additionally, 
neither the veteran's DD Form 214 nor any other evidence in 
the record indicates combat experience.  See VAOPGCPREC 12-99 
(Oct. 18, 1999); 65 Fed. Reg. 6257 (2000).  Therefore, the 
Board concludes that the claimant is not a "combat 
veteran."  Accordingly, his lay testimony regarding the 
claimed stressors cannot alone be accepted as conclusive 
evidence as to the actual existence of his claimed stressors.

Next, the Board will look to see if the record contains 
evidence that corroborates the veteran's statements and 
testimony as to the occurrence of any of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West.  

As noted above, the RO, using the veteran's description of 
his stressors, contacted USASCRUR.  That agency did not have 
any records that verified any of the veteran's stressors.  
Moreover, while the veteran reported that Morning Reports, 
dated from December 1965 to March 1966, would show that he 
underwent a psychiatric evaluation while in the Republic of 
Vietnam, nothing in those records verified the appellant's 
claim.

The Board recognizes that the veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the 38 C.F.R. § 3.304(f) 
requirement that there be credible supporting evidence that 
the claimed stressors actually occurred).  Nevertheless, 
despite efforts by the RO to confirm the veteran's 
allegations, no evidence has been uncovered which shows that 
any members of his unit participated in the type of activity 
described by him or witnessed the kind of things described by 
during the applicable time period he provided.  Although a VA 
physician has accepted the veteran's description of his 
inservice experiences as a basis for diagnosing PTSD (see VA 
examination dated in October 1999; but also see VA 
examination dated in February 2005), the Board may not grant 
service connection for PTSD in cases such as this without 
independent supporting evidence of the occurrence of the 
claimed stressors.  Given the lack of supporting evidence 
required by the law, the Board finds that the greater weight 
of the evidence is against the veteran's claim of service 
connection.  Thus, entitlement to service connection for PTSD 
is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


